Candler, Justice.
This litigation was filed originally for both legal and injunctive relief. The real issue involved in the case is the dividing or boundary line between the parties as coterminous landowners where neither disputes the title of the other to his respective tract. During the pendency of the case, the parties agreed for three competent registered surveyors to locate and establish their boundary line and they further agreed that the findings of the surveyors, or a majority of them, would, as to that issue, be conclusive and binding on them and be the basis for a judgment in the case. Pur*224suant to and in accordance with the agreement, the plaintiffs named one surveyor, the defendant another and the court appointed the third. The surveyors acted and a majority of them ascertained and fixed a boundary line between the parties. The agreement eliminated all issues in the case except the location of the boundary line between the lands of the parties; and since it did, the Court of Appeals and not this court has jurisdiction of the writ of error and it is accordingly transferred to that court for decision. See Taylor v. Murray, 215 Ga. 628 (112 SE2d 583); Cauble v. Weimer, 215 Ga. 651 (112 SE2d 584); and Gilbert Hotel No. 22, Inc. v. Black, 192 Ga. 641, 643 (16 SE2d 435).
Submitted July 13, 1964
Decided September 11, 1964.
Albert E. Butler, for plaintiff in error.
Wm. A. Zorn, Zorn & Royal, contra.

Transferred to- the Court of Appeals.


All the Justices concur.